IN THE SUPREME COURT OF THE STATE OF DELAWARE

FRED T. CALDWELL,                            §
                                             §
          Defendant Below-                   §   No. 166, 2016
          Appellant,                         §
                                             §
          v.                                 §   Court Below—Superior Court
                                             §   of the State of Delaware
STATE OF DELAWARE,                           §
                                             §   Cr. ID No. 0207018104B
          Plaintiff Below-                   §
          Appellee.                          §

                                 Submitted: April 12, 2016
                                 Decided:   April 20, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                          ORDER

          This 20th day of April 2016, it appears to the Court that:

          (1)     On April 4, 2016, the Court received the appellant’s notice of appeal

from the Superior Court’s order, dated and docketed March 2, 2016, denying the

appellant’s third motion for postconviction relief. Under Supreme Court Rule

6(a)(iv), a timely notice of appeal should have been filed on or before April 1,

2016.

          (2)     The Clerk issued a notice directing the appellant to show cause why

the appeal should not be dismissed as untimely filed.1 The appellant filed a

response to the notice to show cause on April 12, 2016 and a supplemental
1
    Del. Supr. Ct. R. 29(b) (2016).
response on April 14, 2016. He asserts that his appeal is not untimely because the

30-day time limit for filing his notice of appeal was April 2, 2016, which was a

Saturday, and therefore he should have had until Monday, April 4, 2016 to file his

appeal.      Alternatively, the appellant contends that his appeal is not untimely

because he placed the notice of appeal in the prison mail before the due date and

the notice of appeal was mailed to the Court on March 30 before it was due.

        (3)    The appellant is incorrect in both assertions. Under Supreme Court

Rule 6(a)(iv), his notice of appeal was due on Friday, April 1, 2016, which was 30

days from the date the order on appeal was docketed. Furthermore, time is a

jurisdictional requirement.2 A notice of appeal must be received by the Office of

the Clerk of this Court within the applicable time period in order to be effective.3

An appellant’s pro se status does not excuse a failure to comply strictly with the

jurisdictional requirements of Supreme Court Rule 6.4 Although the Court has

considered doing so,5 it has never adopted a prisoner mailbox rule. Therefore,

unless the appellant can demonstrate that the failure to file a timely notice of

appeal is attributable to court-related personnel, his appeal cannot be considered.6

       (4)     Prison personnel are not court-related personnel. Consequently, even

assuming prison personnel delayed somehow in mailing the appellant’s notice of
2
  Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
3
  Del. Supr. Ct. R. 10(a) (2016).
4
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
5
  See id.
6
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                 2
appeal, this case does not fall within the exception to the general rule that mandates

the timely filing of a notice of appeal. Thus, the Court concludes that the within

appeal must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the within appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                          3